Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Starting on line 1 or claim 47, the claim has been amended from “The orthodontic assembly of claim 61” to read –The orthodontic assembly of claim 62-.

It is noted that antecedent basis for the limitation of the “C-shaped locking clip” is provide in claim 62 and not claim 61. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed removable orthodontic assembly comprising a removable first connector member configured to reversibly connect a first side of the frame member to a first side of the labial bow member and reversibly lock the first side of the frame member to the first side of the labial bow member, the removable first connector comprising a first portion positioned proximate to the lingual portion of the user’s teeth and a second portion .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/26/2021